OFFtOE OF THE A77’ORNN   GENERAL   OF -
                  NJ-




                                   of your letter of




                            In 3xl;lition
                                       tharo




    nanuS3cturos zixl6311s npprcdzxLt&p On3
    nillion 03ns pm r;onthnot rll of vbicllis
    oonsigno~ to Term pints.
          .In or&w to stnnikwdizo t&a quality
     and uoi$ts of dog fmcicat Pocd thrqq%
     tk13registration, labslti,, and cnSorocmant
          of sdoquate dcfinltions and standards,
          ccnsiderablo pressure is brought to'
          bear upon the Division of Feed Control
          Semfce OS this Station for the alopt-
          &on OS such a pFoglYt32
                                ns e pPt of our
          regulatory activities in connection
          6th tk3 kxbini.stratZon of tie Pure
          reed Lniv.
                  "Article 14s.9,chapter 13, lmds?a
          crtn.inalStatutes, 1925, ~ovidos, &n
          pzrt, tint 'ibcry lot OF parcsl OS Peel-
          %ng stu.fT,usd for feeding S.am live
          stoclS,sold, 0fScreclor CZpOZCZi-~~le
          3IiiB2.sState, for use &thin the State,
          ~9~~11h8-m attached a tag doscribed 3.13
          articlo 24~92.' &e will ap?Aieciatean
          opinion Sron you as'to vhethcr dogs ati
          cats CZ+Rbe clansifieil     as Q'aix~1%~.
          StPcP L?.na    vheihor.c3 have Lho lc?~Lll
          authority to re,r,ulatc    the -mmufncture
          and sale of dog 23x3cat foeAs, camed
          5,133. dry, ~tior  tfio provisiom'of the
          Fmo Feed Laiireferred to above."
            It is tho op%tion of this dcpartwnt that dogs
end cats cnmot be olassifiod as 'Sam livastock",vith-
in the rC.ea*usof tficctntutcs m&r         cOnsiCkmt,ion,and
that, thcmforc, tlm statute does not coAzScrauthority
.torqylattc   t!x3 mnxfactrt-c    am3 eale Of dog an2 cat food,
unilcrthe prorisiors of the    <
                                  sure Feed lax of this State.
            The first 'wlz of construction l&d dam by our
statutes is that the cM.i,9zryeiC;?iSicat-ion     shall be ap-
 pliailto IFGrits, cmcpt     VOPilSof art or VOIylSccRncct~xl
cith a pvticular trade or subject xxtter, chcn        they
 shall hsve the E:pisfc aticn attached to thoalby experts
 in such art or trade, r;ithrcfercnco to such subject mat-
 ter. (Irev.Civ. Stat. As%. 19). ‘Shisis the rule spacial-
 ly i;rcscribed  xit!i'rcq:cctto civil statutss.
           The PcncllCode provides:
                *This co!23ati 079~s other lag upon
           t& subject of cx*im %!iiChray be eaact-
           e& ~1Ml.lbe COIlStlYZCii CICCOl'cdiR~ t0 the
           plain z&port cf the lanauago in which lt
           fe mitten, xxi.t+out  r.ec,ard  to t?ledis-
           tinction ~1ca13113r;adebetrmm the COII-
.




             other txbj3ctE~ and no pcrson,&ali
             be pUItish& for an OqYmo~ irtlicll
                                              2%
             not nw3a pmal by the plain 5i?.p3rtof
             t&3 0ord.s OS 0 1w.E.~ (P.C.Ae .7)
                 Iioif,Article I480 CP the Penal Coda is a part
    of chapter 13, ontltled nk~ot~cti.inn    of Stoclib.iscre.~
    ThQ ten3 ~faml livostoc~", a0 u5ed in this stntuto, 20
    not to IrecoastrtMl or intcrprotca in iistrictlp~et~o-
    lo$.cal sanse, but rather in the nczq in Ubich the Leg-
    ~slntLtPB   LLSOdt&3 u0rd.s. .Izltho pcpular unZcrst.maing
    @lj.vcstocY5s usea in the scns:: Gf animls       I202 aml
    pai5c-J. for rzrl;et   or ES0 by tbs oaner. Indeed, t1to
    stock Pzlustry 5.9a t9m Gf mll-dOfixQ m.min,-,throu$-
    out t&i,cotultry. The I.L6(?   OS tit3WGZ'C?
                                               "SaP--0in coiImct-
    ion with livastock':'in    the Articla Wer   considerztion,of
    COUL~~Q,11ax-o~-6    the sul,jcctfrom thnt'cm~mChcr&xl by t&c
    6:2:leral  t5rj OS StCCk rais:q cr stGcE in&Wiry. It li&.ts
    it to the lf.V3stoCic    Usuallg f0UEl On th3 faXY2.




               This Ccnclusion iS zcccnt.u3tMby th3 fact that
    tbo statute is a cri&ria~ statute, an2 it in not tb plain
    ii!qortof till-3cords or'tJh.3 statuic t1;attm Legislature
    lX3ilt t0 pltiS!l CS 323 C&TGilSC? t!?S P.?f,ilU~3
                                                   t0 l&k?1 ilOg
    socxland cat food, as it has rccp3.rcdslth respect to the
    ordinaryfarn 1ivastocl:fc3cls.
              Pollodn~ thw3 0rLEnary axl accepted ale~l of
    Constructionit has TIo??n IEM that a dGc 33s not an zti.1
    ritlin tix manins of a statute roqUir9qa lookOut to be
    k?;t fOi'O~&XL~S,  OF GthCF cbstructionsupon t!ierailrozd
    tPcck5. (fl~~x.rd v, Easbville, ChzttazGCjiaE St. Trouisr;S.
    CO., 284 s. K. 604). TilC COX~StSVOtiOn Cf t52 TOP.5 h&i-
    cata by US net only c~~:~ortsr;lthCl;0co~z,o:? utimstad-
    in; ant;tw judicial c?ecioions,but it 1ikc:risocG!nports
    Qitk the dcfinitinn ::ivcnhy ow stanfinrd dicticmrios.
    ~hLLS,FLU& 6;ifaplls ~.efLiJ'kCS
                                  tb CO& "liVCstGCk" as 'CO-
    r;cstioanimls kept for fsx~ ~arposm, osy~ciallymrkct-
    cblo anirxds, as cattle,  tiorscsand shsopR. Thispxocise
,not.*,tole, vithin        tlu3 nesting  of a statute  requiriq
g railro3ii   to fence     its right-of-my.      (Tags   82 kcific
Q.   CO. v.   Scott,   4   Tcs.. Ap-ppa.Civ. CasC?a (Kill~~~n) 476,
17 6. v. 1'116.




          APFROVZD JAI712, 1940